Case 1:21-cv-00619-BCM Document 13 Filed 04/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE LUIS SOLIS,

Plaintiff, Z21-cv-619 (JGR)

- against - ORDER

TARA WHOLLEY ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are ordered to file a Rule 26(f£) report by May

7, 2021.

The parties will advise the Court by May 7, 2021 whether

they consent to a trial by the Magistrate Judge.

,; —./dehn G. Koeltl
Unitéd States District Judge

SO ORDERED.

Dated: New York, New York
April 21, 2021

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: ____ EEE

DATE FILED: 2472-4

 

 

 

 

 

 

 
